DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 12/29/2021.
Claims 1, 3, 5, 7-8, 10, 16, 18-20, 24, and 26-30 have been amended. No claims have been newly added or newly canceled.
 
Claims 1-16, 18-20, 24, 26-30, and 68-79 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18-20, 24, 26-30, and 68-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 30, due to the amendment of the claims adding limitations drawn to connecting the first container to one of three options, it is unclear how many containers are required by the claims. Step (a) provides a first container, but step (b) (i) includes another container and step (b) (ii) includes a second container. It is also unclear how the container in (i) differs from the container in (ii). Also step (c) requires admixing the solution of step (a) with a preparation of platelets, but it is unclear if these are the platelets of step (b) (i), step (b)(ii) or an entirely different preparation of platelets. 
Regarding claims 2-3, lack antecedent basis for the limitation of “the admixing of step (b)” as step (b) no longer includes an admixing step.
Regarding claims 4-5, Lack antecedent basis for the limitation “the subjecting the admixture to light of step (c)” as step (c) no longer includes a subjecting to light step.
Regarding claims 68-70, lack antecedent basis for “the admixture of step(b)” as step (b) no longer includes an admixture.

Because claims 2-16, 18-20, 24, 26-29, and 68-79 depend from indefinite claims 1 and 30 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
For examination purposes, claim 1 is interpreted as requiring at least 2 containers connected to each other, either with or without an additional connection to an apheresis device.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16, 18-20, 26-29, 68-79 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (Transfusion 2005-from IDS filed 09/13/2021) as applied to claims 1-3, 5-6, 10-16, 18-20, 26-27, 68, 70-73 above, and further in view of Hei (US 6544727- from IDS filed 01/16/2019).

Regarding claims 1-9, 14-15, Lin describe the inactivation of viruses in platelet concentrates by photochemical treatment with amotosalen (PIC) and long wavelength ultraviolet light that include a first container  (Title, abstract, page 581, Materials and Methods, Fig. 1). Lin describe providing in a first container a solution comprising a PAS (HCL) and a PIC (amotosalen) (page 581, column 1 and Fig. 1). The admixing occurs in a first container when the platelets pass through a container of atomosalen-HCL and also in a second container (illumination container) where they are admixed by agitation of the platelets with the amotosalen-HCL and platelets (page 582, column 2). Lin describe wherein the subjecting the admixture to light of step (c) occurs in a second container (illumination container)(page 581 Fig 1). Lin describe wherein the platelet preparation is prepared by an apheresis method (page 581, Materials and Methods).
Lin does not specifically describe wherein a platelet additive solution (PAS) containing a cell medium is combined first with a PIC in a first container and then connecting the first container to another (second) container with platelets to admix the solution with the platelets.
Hei teaches methods and devices for the treatment of platelet compositions contacted with psoralens and that can provide the components in any order (column 3 lines 35-55) removing substantially all of the psoralen from the product (column 10 lines 47-64). Hei teaches that one alternative is an embodiment with a PAS III that combines with an S-59 (psoralens) prior to being added to a platelet collection procedure (column 20 lines 1-3, FIG. 51). Hei teaches that the psoralen can be in a concentration between approximately 0.1 and 250 µM (column 7 lines 22-25). Hei teaches wherein an apheresis system is used and connected directly to the method of and containers of the pathogen inactivation process to reduce the overall steps (column 63 lines 62-column 67 line 60). Hei also teach wherein a first blood bag (first container) containing a synthetic medium is connected to a second blood bag (second container) containing platelets via a sterile connection and the synthetic medium (an aqueous solution that can be used to store a platelet product-thus this synthetic medium is a PAS) is added to the platelets (column 4 lines 62-67) and wherein the synthetic medium comprises a psoralen (column 3 lines 45-47).

One of ordinary skill in the art would have been motivated to combine the PAS III solution with the S-59 psoralen in the method of Lin prior to contact with the platelets obtained from apheresis because Hei suggests that this is a suitable alternative to other options. One of ordinary skill in the art would have admixed the components in a first or second container and performed the light exposure in either container because Hei indicate that as long as the light exposure is after the psoralen is added to the platelets that the order of the providing is not limited. One of ordinary skill in the art would have been motivated to connect either the first container or the second container to each other and/or to the apheresis device in the method of Lin because Hei suggest that this are suitable configurations and will reduce the overall steps. One of ordinary skill in the art would have been motivated to obtain platelets from a platelet rich plasma source because Hei indicate that this is suitable as well (column 67 lines 23-35). One of ordinary skill in the art would have had a reasonable expectation of success because both Lin and Hei are teaching the use of psoralens S-59 for use with pathogen inactivation of a platelet composition.
Regarding claims 10-12, Lin describe after step (c) a step (d) for transferring the platelet composition to a third container comprising a compound absorption device and wherein the third container is suitable for storage of the platelet composition (page 581, Fig. 1).
Regarding claims 13, 20, 68, and 70, Lin describe wherein the solution of step (a) and the admixture of step (b) comprises the PIC at a concentration of 150 µM (abstract, page 581, PCT and UVA illumination devices).
Regarding claim 16, Lin describe wherein the platelet preparation is 35% plasma (page 581, Fig. 1). The remaining volume includes the HCL and the Intersol which are solutions in the admixture and make up a platelet additive solution during the admixing.
Regarding claims 18-19, Lin describe wherein the admixture of step (b) comprises amotosalen (PIC) at a concentration sufficient to result in inactivation of at least 4 logs of a pathogen (abstract, page 587, column 2).
Regarding claims 26-27, 72-73, Lin describe wherein their method is sufficient to inactivate at least 4 log of a pathogen (abstract, page 587, column 2) and that the platelet composition after illumination with light and treatment with 150 µM of amotosalen is suitable for infusion into a subject without further processing to remove residual PIC or photoproducts thereof (page 588, bottom of second column). Since Lin use a dose and duration of UVA (3 J per cm2 for 3 to 6 minutes)(page 581, fig. 1) and a concentration of PIC that fall within the ranges taught to be suitable by Applicant (page 41 para 97-98) the effect of low residual PIC after step (c) is deemed to be present as well.
Regarding claim 71, Lin describe wherein the platelet composition comprises at least 2 x 1011 platelets (page 581, Materials and methods, column 2).
Regarding claims 28-29 and 74-79, Lin do not indicate the amount if any of residual PIC is left after step (c) of pathogen inactivation.
Hei teach methods for removing substantially all of the psoralen from the product (column 10 lines 47-64).
One of ordinary skill in the art would have been motivated to remove substantially all of the PIC after step (c) with light exposure in the method of Lin because Hei teach and suggest that this is desirable for a platelet composition treated with a psoralen PIC such as S-59. One of ordinary skill in the art would have had a reasonable expectation of success because both Lin and Hei are using psoralen with platelets and light exposure and Hei teaches a method to remove substantially all of the psoralen after it has performed the purpose of pathogen inactivation.
Regarding claim 69, Lin does not teach a PIC concentration of about 30-90 µM.
Hei teach that a psoralen, such as S-59, can be used for pathogen inactivation in a concentration between approximately 0.1 and 250 µM (column 7 lines 22-25).
One of ordinary skill in the art would have been motivated to use a lower concentration of a psoralen, such as S-59, in the method of Lin because Hei suggest a  concentration range that encompasses the claimed range of 30-90 µM, thus rendering it obvious and this would allow for less psoralen needing removal after pathogen inactivation.
Therefore the combined teachings of Lin et al and Hei et al render obvious Applicant’s invention as claimed.


Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (Transfusion 2005-from IDS filed 09/13/2021) in view of Hei (US 6544727- from IDS filed 01/16/2019) as applied to claims 1-16, 18-20, 26-29, 68-79  above, and further in view of Sawyer et al (Transfusion 2007-from IDS filed 01/16/2019).
Regarding claims 24 and 30, the combined teachings of Lina and Hei render obvious the claimed method as described above, but do not explicitly teach including an incubation period after the PIC is added to the platelets, but before the light exposure is started.
Sawyer teach that pathogen inactivation efficacy was found to increase with incubation prior to UVA illumination, including incubation periods of 30, 45 and 60 minutes (abstract and table 3).
One of ordinary skill in the art would have been motivated to include incubation times of 30-60 minutes after a psoralen was contacted with platelets but prior to UV illumination in the method of Lin because Sawyer teach that this provides increased pathogen inactivation efficacy. One of ordinary skill in the art would have had a reasonable expectation of success because both Lin and Sawyer were using amotosalen as the psoralen PIC.
Therefore the combined teachings of Lin et al, Hei and Sawyer et al render obvious Applicant’s invention s claimed.


Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the rejections above.
Applicant argues that Lin does not anticipate the method of claim 1.
This found persuasive and the 102 rejection has been withdrawn.
Applicant argues that Lin fails to disclose a solution comprising a PAS and a PIC. Applicant asserts that an HCL solution cannot be interpreted as a PAS because it is not listed as such in their evidence references of Alhumaidan and Ringwald.
This is not found persuasive. Applicant has not provided a definition for a PAS in their disclosure and thus the phrase can be given its broadest reasonable interpretation. Vermeij (Cerus Corporation- WO 2016/014854-from IDS filed 01/16/2019) defines a PAS (platelet additive solution) as “any suitable aqueous composition that can be used in the storage of a platelet product” (page 36, para 65). Since Lin use an HCL solution (aqueous) to bring their platelets into contact with a PIC for a period of time it meets the requirements of a PAS.
Applicant argues that the amended claims are not obvious over Lin in view of Hei because the references fail to teach or suggest providing a first container containing a solution comprising a PAS and a PIC and connecting the first container to a container containing a preparation of platelets; a second container configured for receiving platelets for admixing the platelets with the solution of PAS and PIC or an apheresis device as claimed. Applicant points to a specific embodiment in Hei at column68, lines 60-67 and Fig. 51 as evidence that Hei does not teach the claimed configurations.
This is not found persuasive. Hei specifically teach wherein a first blood bag (first container) containing a synthetic medium is connected to a second blood bag (second container) containing platelets via a sterile connection and the synthetic medium is added to the platelets (column 4 lines 62-67) and wherein the synthetic medium (an aqueous solution that can be used to store a platelet product-PAS) comprises a psoralen (column 3 lines 45-47). Hei also teach wherein an apheresis system is used and connected directly to the method of and containers of the pathogen inactivation process to reduce the overall steps (column 63 lines 62-column 67 line 60).
Applicant argues that Hei fails to contemplate pre-paring and storing a pre-mixed solution comprising a PAS and a PIC and critically provides no teaching or suggestion that a PIC such as S-59 would be stable in a pre-mixed solution comprising the PIC and PAS.
This is not found persuasive. Hei specifically teach wherein a first blood bag (first container) containing a synthetic medium is connected to a second blood bag (second container) containing platelets via a sterile connection and the synthetic medium is added to the platelets (column 4 lines 62-67) and wherein the synthetic medium (an aqueous solution that can be used to store a platelet product-PAS) comprises a psoralen (column 3 lines 45-47).
Applicant argues that claim 30 is thought to be patentable over the combination of Lin in view of Hei for the same reason as claim 1. Applicant asserts that the sawyer reference does not remedy the deficiencies of Lin and Hei.
This is not found persuasive for the same reasons as described above for claim 1 as the obviousness rejection over Lin in view of Hei is not deemed to be deficient.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632